                     UNITED STATES DISTRICT COURT

                    WESTERN DISTRICT OF LOUISIANA

                            LAFAYETTE DIVISION


CHRISTOPHER LIROY TYSON MISC. NO. 19-MC-0031

VERSUS                                 MAGISTRATE JUDGE WHITEHURST

PHILLIP MATTHEW DASPIT, ET AL.


                             RULING AND ORDER

      Pending before the Court is the Verified Petition to Take Depositions to

Perpetuate Testimony Before Action [Doc.1], filed by the movant, Christopher Liroy

Tyson. For the following reasons, the motion is DENIED.

      The instant motion comes before the Court as a miscellaneous matter, having

been filed before the filing of a federal complaint. In his motion, the movant states

that he expects to be a plaintiff in an action that has yet to be filed, and that the

subject matter of the expected action is an action for damages, punitive damages, and

attorney fees under the provisions of 42 U.S.C §§1983 and 1988 for a violation of the

movant’s constitutional rights under the Fourth Amendment for false arrest, false

imprisonment, excessive force, and malicious prosecution.

      A brief review of the alleged facts show that the movant alleges he was falsely

arrested and confined after being kicked and unlawfully restrained in the emergency

room of Our Lady of Lourdes Regional Medical Center (“OLOL”) during the early

morning hours of June 17, 2018. The movant alleges that a bill of information was

filed on August 9, 2018, charging him with Disarming a Police Officer (Felony) in
violation of LA R.S. §14:34.6; Disturbing the Peace by Fistic Encounter

(Misdemeanor) in violation of LA R.S. §14:103; Criminal Damage to Property

(Misdemeanor) in violation of LA R.S. §14:56(B)(1); and Resisting Arrest in

violation of LA R.S. §14:108. On September14, 2018, the District Attorney’s office

dismissed the Disarming a Police Officer charge because the Lafayette Police

Department does not issue its officers knives. The movant alleges that was released

from confinement on August 24, 2018, after sixty-nine days of alleged false

imprisonment based upon a fabricated felony charge.

       In his motion, the movant states that he is unable to file his action at the present

time because “further investigation is needed to adequately draft a federal complaint

with all culpable parties and claims for damages.” The movant goes on to state that

he wishes to perpetuate the testimony of two OLOL security guards, Christopher

Brown and Scott E. Christianson, who were eyewitnesses to the incident in question.

The movant argues that he needs to perpetuate this testimony because his family

members have received reports from other employees of the OLOL that certain staff

members of OLOL are/ seeking to induce the security guards to testify in conformity

with the allegations of the arresting officer.

       Rule 27 of the Federal Rules of Civil Procedure allows the perpetuation of

testimony before the filing of a federal action. In order to obtain relief under this

Rule, the movant must show that he (A) expects to be a party to an action cognizable

in a United States court but cannot presently bring it or cause it to be brought; (B) the

subject matter of the expected action and the petitioner's interest; (C) the facts that the


                                            2
petitioner wants to establish by the proposed testimony and the reasons to perpetuate

it; (D) the names or a description of the persons whom the petitioner expects to be

adverse parties and their addresses, so far as known; and (E) the name, address, and

expected substance of the testimony of each deponent. Fed. R. Civ. P. 27 (A)-(D).

      The jurisprudence makes clear that unsubstantiated, conclusory allegations that

evidence will be lost are not sufficient to warrant relief under Rule 27. In In re

Ramirez, 241 F.R.D. 595, 596 (W.D. Tex. 2006), a §1983 action, the court denied a

movant’s request for police department records when the movant argued he

“believe[d] that there [was] a substantial risk that the City will lose or despoil

evidence.” The court stated:

      This conclusory statement does not in any way show that evidence is
      likely to be lost pending the filing of the lawsuit. . . . [p]etitioner clearly
      has failed to adequately set forth the factual basis underlying his belief
      that the testimony he seeks to obtain will be lost if not preserved.
      Indeed, petitioner has wholly failed to allege any facts to support his
      conclusory assertion that the testimony he wishes to elicit prior to filing
      his complaint will be unattainable or otherwise unavailable at a later
      date if not preserved before his complaint is filed.

In re Ramirez, 241 F.R.D. at 596.

      Additionally, the Court went on to note that “Rule 27 affords relief only to

those petitioners seeking to ‘perpetuate testimony.’ It is well-established in case law

that perpetuation means the perpetuation of known testimony. In other words, Rule

27 may not be used as a vehicle for discovery prior to filing a complaint . . . It is

available in special circumstances to preserve testimony which could otherwise be

lost.”).” Id. at 596 (emphasis added), citing In re Ford, 170 F.R.D. 504, 507

(M.D.Ala.1997) (“Here, Ford seeks to discover or uncover testimony, not to

                                            3
perpetuate it.... Ford simply wants to know who shot Roberts and why. Rule 27

simply does not provide for such discovery.”).

      In the instant matter, the movant argues only that he has been told by family

members that other OLOL employees are possibly “seeking to induce the security

guards to testify in conformity with the allegations” of the arresting officer. There

is no allegation that the officers are expected to testify untruthfully, only that other

employees may seek to induce them to do so. As the court stated in In re Ramirez,

perpetuation under Rule 27 means the perpetuation of known testimony. Here, the

movant has not set forth what the known testimony of the officers in question will be,

or why the testimony must be perpetuated, other than a fear that the officers will not

testify truthfully. As set forth in the jurisprudence, Rule 27 may not be used as a

vehicle for discovery prior to filing a complaint. Thus, the requested depositions

cannot be used to glean what the officers will testify to and what evidence they can

provide before the lawsuit is filed. Moreover, whether a witness will testify truthfully

is a question in every case. The movant’s allegations are conclusory allegations that

potential witnesses might not tell the truth. The jurisprudence makes clear that such

circumstances do not warrant relief under Rule 27.

      Considering the foregoing, the movant’s Verified Petition to Take Depositions

to Perpetuate Testimony Before Action [Doc.1] is DENIED.

      Signed at Lafayette, Louisiana, this 3RD day of May, 2019.




                                           4
